DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive. 
As to Applicant’s argument, the Examiner respectfully submits that for allowable subject matter, Applicant fails to include all of the limitations of the base claim and any intervening claims i.e. claim 31.
Schuehler discloses the new limitation that a multi-position switch ([0051], [0057], figure 2, switching network 30) directly connected to each one of the plurality of antennas (figure 2, antennas 24), wherein resistances between the plurality of coils and the multi-position switch are uniform ([0051], [0057], figure 2, switching network 30 uniformly connected to each of the antennas 24 via lines 1-M, at least the wires/lines 1-M contribute resistances).  Draaijer similarly discloses the new limitation in figure 2, switch 220 and coils/antennas 221-225 (figure 2, [0055]). 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21, 29, 30, 34-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer et al. “Draaijer” (US 20140354226 A1) in view of van Lammeren et al. “Van” (US Patent 9,270,343 B2) and Schuehler et al. “Schuehler” (US 20170229774 A1).  
For claim 21, Draaijer discloses (Abstract, figure 2) a communication matrix comprising: 
a plurality of coils ([0055]); 
a multi-position switch (figure 2, switch 220) directly connected to each one of the plurality of coils (figure 2, coils/antennas 221-225), wherein resistances between the plurality of coils and the multi-position switch are uniform (figure 2, switch 220 uniformly connected to each of the antennas/coils 221-225 via lines, at least the wires/lines contribute resistances);  
a plurality of receivers neighboring each one of the plurality of coils ([0037]: “The signal sensor may employ a number of radio receivers”); and 
a processor (control unit 240) coupled to the multi-position switch and configured to perform operations comprising: receiving feedback signals from the plurality of receivers indicating proximity of a communication device ([0037], [0048], figure 3); 
identifying at least two selected coils ([0052], [0054], [0036] the antennas of the switchable antenna array that are the closest to the antenna of the mobile device) from the plurality of coils by triangulating highest feedback signals ([0037], [0048], figure 3); and 
initiating a communication with the communication device using the selected coils ([0034], [0036], [0054]). 
Draaijer fails to explicitly mention the plurality of receivers surrounding each one of the plurality of coils.  
In the same field of endeavor, Van discloses wireless charging recognizing receiver movement over charging pad with NFC antenna array, comprising a plurality of receivers (the NFC coils measure the signal strength) surrounding each one of the plurality of coils (the respective charging coils 57 and 59) (figures 1-3, column 2 lines 32-61). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Van into the art of Draaijer as to improve detection of the user device.
Draaijer and Van do not mention a plurality of local switches coupled to at least four of the plurality of coils. 
In the same field of endeavor, Schuehler discloses (Abstract, figures 2, 3, 9B, 15, 19B, [0071], [0084], [0087]) a beam forming network switchable between fixedly preconfigured beam forming states is coupled to an antenna array via a switching network switchable between different connecting states according to which the antenna interfaces of the beam forming network are connected to the antennas, comprising a plurality of local switches (figure 19B, switches 34) coupled to at least four of the plurality of antennas (figure 19B, antennas 52, 53, 56, 57), a multi-position switch ([0051], [0057], figure 2, switching network 30) directly connected to each one of the plurality of antennas (figure 2, antennas 24), wherein resistances between the plurality of coils and the multi-position switch are uniform ([0051], [0057], figure 2, switching 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Draaijer as modified by Van as to improve adjustable antenna system with better antenna beams. 
For claim 29, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, Draaijer discloses coil antennas ([0055]).  
Schuehler discloses wherein the plurality of antennas are arranged in a square matrix (figure 15).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Draaijer as modified by Van and Schuehler as to improve compatibility with various designs.  
For claim 30, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, Draaijer discloses wherein the plurality of receivers comprise at least one of micro-sized WiFi adapters, micro BLE receivers, micro IR receivers, and RF signal meters tuned for cellular frequencies ([0045], [0051], Wi-Fi). 
For claim 34, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, Draaijer discloses wherein each of the plurality of receivers are connected to at least four of the plurality of coils (figure 2, [0037]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Van into the art of Draaijer as modified by Van and Schuehler as to improve detection of the user device.  
 For claim 36, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 34, Schuehler discloses wherein: identifying the at least two selected coils comprises identifying four selected coils; and initiating the communication comprises connecting the four selected coils to the multi-position switch 64 simultaneously (figures 3, 9B, 15, 19B, [0071], [0084], [0087]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Draaijer as modified by Van and Schuehler as to improve adjustable antenna system with better antenna beams. 
For claim 39, Draaijer discloses (Abstract, figures 1-2) a machine comprising: 
a plurality of coils ([0055]); 
a multi-position switch (figure 2, switch 220) directly connected to each one of the plurality of coils (figure 2, coils/antennas 221-225), wherein resistances between the plurality of coils and the multi-position switch are uniform (figure 2, switch 220 uniformly 
a plurality of receivers neighboring each one of the plurality of coils ([0037]: “The signal sensor may employ a number of radio receivers”); and 
a processor (control unit 240) coupled to the switches and configured to perform operations comprising: receiving feedback signals from the plurality of receivers indicating proximity of a communication device ([0037], [0048], figure 3); 
identifying at least two selected coils ([0052], [0054], [0036] the antennas of the switchable antenna array that are the closest to the antenna of the mobile device) from the plurality of coils by triangulating highest feedback signals ([0037], [0048], figure 3); and 
initiating a communication with the communication device using the selected coils ([0034], [0036], [0054]). 
Draaijer fails to explicitly mention the plurality of receivers surrounding each one of the plurality of coils.  
In the same field of endeavor, Van discloses wireless charging recognizing receiver movement over charging pad with NFC antenna array, comprising a plurality of receivers (the NFC coils measure the signal strength) surrounding each one of the plurality of coils (the respective charging coils 57 and 59) (figures 1-3, column 2 lines 32-61). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
Draaijer and Van do not mention a plurality of local switches coupled to at least four of the plurality of coils.   
In the same field of endeavor, Schuehler discloses (Abstract, figures 2, 3, 9B, 15, 19B, [0071], [0084], [0087]) a beam forming network switchable between fixedly preconfigured beam forming states is coupled to an antenna array via a switching network switchable between different connecting states according to which the antenna interfaces of the beam forming network are connected to the antennas, comprising a plurality of local switches (figure 19B, switches 34) coupled to at least four of the plurality of antennas (figure 19B, antennas 52, 53, 56, 57), a multi-position switch ([0051], [0057], figure 2, switching network 30) directly connected to each one of the plurality of antennas (figure 2, antennas 24), wherein resistances between the plurality of coils and the multi-position switch are uniform ([0051], [0057], figure 2, switching network 30 uniformly connected to each of the antennas 24 via lines 1-M, at least the wires/lines 1-M contribute resistances); the multi-position switch coupled to a processor (figure 1, [0045], processor 14) and to at least one of the plurality of local switches 34 or the plurality of antennas (figures 3 and 19B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Draaijer as modified by Van as to improve adjustable antenna system with better antenna beams. 

s 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer et al. “Draaijer” (US 20140354226 A1) as modified by van Lammeren et al. “Van” (US Patent 9,270,343 B2) and Schuehler et al. “Schuehler” (US 20170229774 A1), further in view of Takayama et al. “Takayama” (US 20210013608 A1).
For claim 22, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, but fails to disclose wherein the plurality of coils and the plurality of receivers are disposed on a single substrate. 
In the same field of endeavor, Takayama discloses an antenna module includes a dielectric substrate having a multilayer structure, antenna elements and a plurality of receivers are disposed on the single dielectric substrate (figures 1 and 2, [0050]-[0052], integrated on the dielectric substrate 130). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takayama into the art of Draaijer as modified by Van and Schuehler as to improve compactness by integration. 
For claim 23, Draaijer in combination with Van, Schuehler and Takayama substantially teaches the limitation in claim 22, Takayama discloses wherein a plurality of local switches are disposed on the single substrate (figures 1 and 2, [0050]-[0052], integrated on the dielectric substrate 130). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takayama into the art of Draaijer as modified by Van, Schuehler and Takayama as to improve compactness by integration. 

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Draaijer et al. “Draaijer” (US 20140354226 A1) as modified by van Lammeren et al. “Van” (US Patent 9,270,343 B2), Schuehler et al. “Schuehler” (US 20170229774 A1) and Takayama et al. “Takayama” (US 20210013608 A1), further in view of Babcock et al. “Babcock” (US 20180226367 A1) and Smith et al. “Smith” (US 20150001289 A1). 
For claim 24, Draaijer in combination with Van, Schuehler and Takayama substantially teaches the limitation in claim 23, but fails to disclose wherein: the single substrate comprises a printed circuit board; the printed circuit board is positioned behind an NFC area of an automatic teller machine; and the NFC area is covered by an NFC graphical icon. 
Babcock discloses ([0624], FIGS. 38A-38F) a radio system includes antennas, switches, and transceiver integrated on a printed circuit board (PCB). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Babcock into the art of Draaijer as modified by Van, Schuehler and Takayama as to include PCB integration as a further embodiment. 
Draaijer, Van, Schuehler, Takayama and Babcock fail to disclose the printed circuit board is positioned behind an NFC area of an automatic teller machine, and the NFC area is covered by an NFC graphical icon.  
Smith (Abstract, [0053], figures 1-3) discloses a NFC device is positioned behind an NFC area of an automatic teller machine (ATM), and the NFC area is covered by an NFC graphical icon. 
.  

10.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer et al. “Draaijer” (US 20140354226 A1) as modified by van Lammeren et al. “Van” (US Patent 9,270,343 B2) and Schuehler et al. “Schuehler” (US 20170229774 A1), further in view of Smith et al. “Smith” (US 20150001289 A1). 
For claim 25, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, Draaijer discloses wherein the plurality of coils and the plurality of receivers are disposed on multiple pieces of a substrate arranged in an exterior surface ([0019], [0035], [0036], [0039], figures 1-2).  
But fails to disclose an automatic teller machine surface. 
Smith (Abstract, [0053], figures 1-3) discloses a NFC device is positioned behind an NFC area of an automatic teller machine (ATM), and the NFC area is covered by an NFC graphical icon.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Smith into the art of Draaijer as modified by Van and Schuehler as to apply the switchable antenna NFC device to the ATM to improve wireless communication with a user device.  

 Smith discloses an NFC device in the ATM nearby a keyboard and nearby a display ([0050], [0052], figure 2, display 102, keypad 214). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Smith into the art of Draaijer as modified by Van, Schuehler and Smith as to apply the switchable antenna NFC device to the ATM to improve wireless communication with a user device, in which the pieces of components (figures 1-2 of Draaijer) nearby to the NFC area, the keypad and the display.  

11.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer et al. “Draaijer” (US 20140354226 A1) as modified by van Lammeren et al. “Van” (US Patent 9,270,343 B2) and Schuehler et al. “Schuehler” (US 20170229774 A1), further in view of Gupta et al. “Gupta” (US Patent 10,270,298). 
For claim 27, Draaijer in combination with Van and Schuehler substantially teaches the limitation in claim 21, but fails to disclose wherein the plurality of coils comprise coils with a plurality of shapes and sizes. 
This teaching is disclosed by Gupta (column 6 lines 8-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 28, Draaijer in combination with Van, Schuehler and Gupta substantially teaches the limitation in claim 27, Draaijer discloses coil antennas ([0055]).  
Schuehler discloses wherein the plurality of antennas are arranged in a square matrix (figure 15). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Draaijer as modified by Van, Schuehler and Gupta as to improve compatibility with various designs.  

12.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. “Smith” (US 20150001289 A1) in view of Draaijer et al. “Draaijer” (US 20140354226 A1), van Lammeren et al. “Van” (US Patent 9,270,343 B2), and Schuehler et al. “Schuehler” (US 20170229774 A1).  
For claim 40, Smith discloses (Abstract) an automated teller machine comprising: an NFC area comprising a graphical icon associated with NFC communication ([0053], figures 1-3); a graphical user interface ([0050], [0052], figure 2, display 102, keypad 214); a memory device storing instructions ([0054]); and a wireless communication system located nearby the NFC area ([0053] NFC system).  
Smith fails to disclose the wireless communication system comprising: a plurality of coils; a plurality of local switches coupled to at least four of the plurality of coils; a multi-position switch directly connected to each one of the plurality of coils, wherein 
Draaijer discloses (Abstract, figure 2) a wireless communication system comprising: 
a plurality of coils ([0055]); 
a multi-position switch (figure 2, switch 220) directly connected to each one of the plurality of coils (figure 2, coils/antennas 221-225), wherein resistances between the plurality of coils and the multi-position switch are uniform (figure 2, switch 220 uniformly connected to each of the antennas/coils 221-225 via lines, at least the wires/lines contribute resistances); 
a plurality of receivers neighboring each one of the plurality of coils ([0037]: “The signal sensor may employ a number of radio receivers”); and 
a processor (control unit 240) coupled to the switches, wherein instructions stored in memory device ([0059]) configure the processor to perform operations comprising: 
receiving feedback signals from the plurality of receivers indicating proximity of a communication device ([0037], [0048], figure 3); 

initiating a communication with the communication device using the at least two selected coils ([0034], [0036], [0054]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Draaijer into the art of Smith as to apply the switchable antenna NFC device to the ATM to improve wireless communication with a user device.  
Smith and Draaijer fail to explicitly mention the plurality of receivers surrounding each one of the plurality of coils.  
In the same field of endeavor, Van discloses wireless charging recognizing receiver movement over charging pad with NFC antenna array, comprising a plurality of receivers (the NFC coils measure the signal strength) surrounding each one of the plurality of coils (the respective charging coils 57 and 59) (figures 1-3, column 2 lines 32-61). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Van into the art of Smith as modified by Draaijer as to improve detection of the user device.
Smith, Draaijer and Van do not mention a plurality of local switches coupled to at least four of the plurality of coils.
Schuehler discloses (Abstract, figures 2, 3, 9B, 15, 19B, [0071], [0084], [0087]) a beam forming network switchable between fixedly preconfigured beam forming states is coupled to an antenna array via a switching network switchable between different connecting states according to which the antenna interfaces of the beam forming network are connected to the antennas, comprising a plurality of local switches (figure 19B, switches 34) coupled to at least four of the plurality of antennas (figure 19B, antennas 52, 53, 56, 57), a multi-position switch ([0051], [0057], figure 2, switching network 30) directly connected to each one of the plurality of antennas (figure 2, antennas 24), wherein resistances between the plurality of coils and the multi-position switch are uniform ([0051], [0057], figure 2, switching network 30 uniformly connected to each of the antennas 24 via lines 1-M, at least the wires/lines 1-M contribute resistances); the multi-position switch coupled to a processor (figure 1, [0045], processor 14) and to at least one of the plurality of local switches 34 or the plurality of antennas (figures 3 and 19B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schuehler into the art of Smith as modified by Draaijer and Van as to improve adjustable antenna system with better antenna beams. 

Allowable Subject Matter
13.	Claims 31-33 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The claims 31-33 and 38 are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance; a column decoder coupled to one or more of the plurality of coils through a transition impedance; and an address manager coupled to the column decoder and the row decoder, wherein initiating the communication with the communication device comprises: configuring the address manager to couple the at least two selected coils through the row decoder and the column decoder. 

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
November 17, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643